Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4-16 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, and 5-14 of copending Application No. 16/651595 (US Pub 20200257021).  Although the conflicting claims are not identical, they are not patentably distinct from each other because copending application claims a visibility improving film having all the having all the technical features as in instant claims 1 and 4-16. Therefore, it would have been obvious that the instantly claimed invention is unpatentable over the co-pending application No. 16/651595. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 4-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seo et al (US 20200257021, ‘021 hereafter).
Regarding claims 1 and 4-16, ‘021 discloses a visibility improving film for a display panel comprising a polyethylene terephthalate substrate and a photocurable resin layer that is provided on at least one side of the substrate and in which fine metal particles are dispersed ([0033]-[0111], Examples, [0122]-[0155]), wherein a relative visibility evaluation value and luminance ratio as recited in the present claims 1 and 4 are at least 3 and 80% respectively (See Table 2). ‘021 also discloses that the metal particle can be aluminum particle with a particle size being 1.5 micron and a content .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1, 4-9 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ohashi et al (US 2016/0289459, ‘459 hereafter)
Regarding claims 1, 4-9 and 11-13, ‘459 discloses an optical film comprising a polyethylene terephthalate substrate and a photocurable resin layer that is provided on at least one side of the substrate and in which fine metal particles are dispersed ([0019]-[0021], Example 1 and 2, [0087]-[0090]), wherein the optical film having a total light transmittance higher than 80% ([0083], Table 1). ‘459 also discloses that the metal particle can be silver particles and the like ([0034]) with a particle size being in a preferred range of 0.2 to 0.7 microns ([0072]) and a content in a range of 0.005 to 0.5 parts by weight per 100 parts of resin ([0044], and the thickness of the coating layer can be 5 microns ([0122]), which satisfy the limitations of the present claims 5-9. ‘459 discloses that the optical film can be used for protection of various display device ([0098]-[0099]), but does not expressly disclose that the optical film is a visibility improving film with a visibility evaluation, luminance ratio, haze value and pencil hardness as presently claimed, however, since ‘495 discloses the optical film having a photocurable layer formed from acrylic monomers, which presents excellent transparency (transmittance as high as 93%, Table 1 of ‘495) and is substantially 
Regarding claims 14-16, ‘459 discloses that the optical film may be applied to a display device as an anti-glare hard coat to protect the display device ([0006], [[0098]-[0099]), thus one of ordinary skill in the art would had used the optical film of ‘459 in a display device in order to render desired protection from the optical film. 
Claims 1-9 and 11-16 are rejected under 35 U.S.C. 103 as unpatentable over park et al (US 2014/0178706, ‘706 hereafter) in view of Ohashi et al (US 2016/0289459, ‘459 hereafter).
Regarding claims 1-9 and 11-16, ‘076 discloses an optical film for a display panel, comprising a polyethylene terephthalate substrate having a low shrinkage and an in-plane retardation value satisfying limitations as recited in the present claim 2 ad 3 ([0009]-[0020], [0029]-[0040]).  ‘076 discloses that the optical film may comprises an functional surface layer including an anti-glare or/and hard coating treatment, but does not specifically disclose that the functional surface layer is a photocurable layer having a metal particle, however, ‘459 discloses a photocurable resin layer provided on  one side of a polyethylene terephthalate substrate, wherein the photocurable layer contains metal particles ([0019]-[0021], Example 1 and 2, [0087]-[0090]), which render an optical film having excellent transparency with total light transmittance as high as 93% ([0083], Table 1). ‘459 also discloses that the photocurable layer having metal particle can be applied to a display device as an anti-glare hard coat to protect the display device 
Claim 10 is rejected under 35 U.S.C. 103 as unpatentable over Ohashi et al (US 2016/0289459, ‘459 hereafter) as evidenced by Park et al (KR 20150144724, of record, ‘724 hereafter).
Regarding claim 10, ‘459 teaches all the limitations of claim 1, but  ‘459 does not specifically discloses that the photocurable layer further includes inorganic oxide fine particles as recited in the present claim. However, it is well known in the art that the inorganic metal oxide particles can be used in an optical coating layer to adjust light scattering properties to render the coating layer provide anti-glare properties as evidenced by ‘724 (See abstract and examples of ‘724). In light of these teachings, one of ordinary skill in the art would have used inorganic oxide particle to modify the photocurable layer of ‘459, in order to render the photocurable layer having desired light scattering properties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782